Citation Nr: 9908677	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Basic eligibility for improved disability pension benefits.  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty in the Marines from 
January 22 to March 23, 1954, and in the Army from 
February 1956 to February 1964, with no service in the 
Republic of Vietnam.  

By rating action dated in March 1967 the Department of 
Veterans Affairs (VA) denied entitlement to basic eligibility 
for disability pension benefits.  The veteran appealed from 
that decision.  In January 1968 the Board of Veterans' 
Appeals (Board) affirmed the decision.  In September 1996 the 
veteran again submitted a claim for disability pension 
benefits.  In October 1996 the regional office confirmed and 
continued the prior denial on the basis that the veteran did 
not have the requisite qualifying military service.  The 
veteran appealed from that decision.  The case is before the 
Board for appellate consideration.  Since the January 1968 
Board decision concerning the question of basic eligibility 
for disability pension benefits, an applicable regulation 
pertaining to the veteran's case has been amended.  
Accordingly, his claim has been considered on a de novo 
basis.  

In March 1981 the veteran appointed a private attorney to 
represent him.  In July 1991 he revoked his power of attorney 
to the private attorney.  The veteran has not designated 
another representative.  Accordingly, the Board considers 
that the veteran does not wish to be represented in 
connection with the current appeal.  

In June 1996 the veteran attempted to reopen a claim for 
service connection for a psychiatric disability which had 
previously been denied on several occasions.  He was informed 
that he needed new evidence.  A statement of June 1997 was 
construed by the RO as a notice of disagreement with the 
effective denial of his attempt to reopen and a statement of 
the case was issued in August 1997.  The veteran did not, 
however, submit a subsequent appeal and the issue is 
therefore not in an appellate status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran served on active duty from January 22 to 
March 23, 1954.  He was discharged due to his minority 
status.  

3.  The veteran again served on active duty from 
February 1956 to February 1964.  He did not serve in the 
Republic of Vietnam.  

4.  The evidence does not establish that the veteran was 
discharged from active military service for a service-
connected disability or that at the time of discharge he had 
a service-connected disability which in medical judgment 
would have justified a discharge for disability.  


CONCLUSION OF LAW

Basic eligibility for improved disability pension benefits 
has not been established.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.2, 3.3 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran served on active duty in 
the Marines from January 22 to March 23, 1954.  He was 
discharged due to his minority status.  

The record further reflects that the veteran again served on 
active duty in the Army from February 1956 to February 1964.  
His discharge certificate bears a separation processing code 
(SPN) which reflects that he was discharged because his term 
of service had expired.  The record does not indicate that he 
served in the Republic of Vietnam, and he has not so alleged.  

The law authorizes the payment of improved disability pension 
to a veteran of a war who has the requisite service and who 
is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521.  

Basic entitlement to improved disability pension exists if a 
veteran:  (1) Served in the active military, naval or air 
service for 90 days or more during a period of war; or (2) 
served in the active military, naval or air service during a 
period of war and was discharged or released from such 
service for a disability adjudged service connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for a disability; or (3) served in the 
active military, naval or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war and is permanently and totally disabled and 
meets certain net worth and income requirements.  38 C.F.R. 
§ 3.3(a)(3).  

The Korean Conflict covers the period from June 27, 1950, 
through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  

The Vietnam Era covers the period beginning on February 28, 
1961, and ending on May 7, 1975, inclusive, 

The record reflects that the veteran served on active duty 
from January 22 to March 23, 1954, which was during the 
Korean Conflict; however, his period of service was for less 
than 90 days.  He again served on active duty from 
February 1956 to February 1964.  That period is not 
considered wartime service since the veteran did not serve in 
the Republic of Vietnam during the period from February 1961 
to February 1964 and thus his service ending in February 1964 
antedated the Vietnam Era, which in his case did not begin 
until August 1964.  While the veteran has claimed he was 
discharged from his Marine service with a disability, that 
contention is totally inconsistent with the record.  
Furthermore, this issue was previously considered and denied 
and he has submitted no new and material evidence on the 
point.  The veteran's service records clearly establish that 
he was not discharged or released from service for a service-
connected disability or at the time of discharge had such a 
service-connected disability which in medical judgment would 
have justified a discharge for disability.  Accordingly, 
under the circumstances, it is apparent that the requirements 
for basic eligibility for improved disability pension have 
not been met in this case.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.2, 3.3.  

The veteran has maintained that he should be found basically 
eligible for improved disability pension since, under the 
applicable law, a veteran need have served only 90 days or 
more of active duty, at least one day of which was during a 
period of war.  However, one day of wartime service would 
confer basic eligibility for disability pension benefits only 
under certain circumstances that have been discussed above.  
That is, the veteran would need to have been discharged or 
released from service for a disability adjudged service 
connected or at the time of discharge have such a service-
connected disability which in medical judgment would have 
justified a discharge for disability; or the veteran had a 
period of 90 consecutive days or more and the period began or 
ended during a period of war.  None of those situations are 
present in the veteran's case.  The pertinent laws and 
regulations do not permit two entirely separate periods of 
service to be considered together to meet the 90 day and 
wartime requirements.  Thus, as indicated previously, a basis 
for favorable action in connection with his appeal has not 
been established.  

The veteran's claim has no substantial legal merit and there 
is no evidence which would raise any doubt as to the outcome.  
38 U.S.C.A. § 5107.  


ORDER

Basic eligibility for improved disability pension benefits is 
not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

